 1

 2

 3

 4

 5

 6                                     UNITED STATES DISTRICT COURT

 7                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9    ARTHUR TORLUCCI,                                   No. 2:14-cv-1554 MCE DB P
10                        Plaintiff,
11            v.                                         ORDER
12    DR. HAMKAR, et al.,
13                        Defendants.
14

15          Plaintiff, a state prisoner, filed a civil rights action pursuant to 42 U.S.C. § 1983 on July 1,

16   2014. The magistrate judge then assigned to the case dismissed the action finding plaintiff failed

17   to state a claim and further amendment would be futile. (ECF No. 11.) The findings and

18   recommendations were adopted by the district judge and judgment was entered on November 17,

19   2015. (ECF Nos. 14, 15.) Plaintiff did not file an appeal.

20          Plaintiff has now filed a motion to reopen this action. (ECF No. 17.) It appears plaintiff

21   believes this case should be reopened because he has returned to the facility where the allegations

22   giving rise to his claims in this action occurred. However, the fact that plaintiff has returned to

23   the same facility where he alleged his rights were violated does not entitle him to reopen a case

24   previously dismissed for failure to state a claim. In light of the fact that plaintiff’s case was

25   dismissed nearly two years ago, the better remedy is for plaintiff to file a new §1983 action based

26   on the present conditions.

27          Plaintiff argues the court should reopen the case “under Circuit Rule 22-5. Subsequent

28   petitions or motions; related civil proceedings.” It appears plaintiff is referring to Federal Rule of
 1   Appellate Procedure, Ninth Circuit Rule 22-5, which was abrogated on December 12, 2009.

 2   Accordingly, plaintiff is not entitled to relief based on rule 22-5.

 3             Plaintiff is also not entitled to relief under Federal Rule of Civil Procedure 60(b), which

 4   provides relief from a final judgment. A motion under Rule 60(b) must be made within a year

 5   after the entry of the judgment. Here, plaintiff filed the motion nearly two years after the entry of

 6   judgment. Thus, plaintiff is not entitled to relief under Rule 60(b).

 7             Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to reopen (ECF No. 17)

 8   is denied.

 9   Dated: November 8, 2018

10

11

12

13

14
     DLB:12
15   DLB:1/Orders/Prisoner Civil Rights/torl1554.reopen

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
